EXHIBIT 10.2


April 20, 2006




Highbury Financial Inc.
535 Madison Avenue, 19th Floor
New York, New York 10022
Attention: Richard Foote
Fax: (212) 688-2343
 

 
Re:
Side Letter Agreement - Veredus / Non-Compete Amendment



Dear Mr. Foote:


Reference is made to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of April 20, 2006 (the “Effective Date”), made by and
among Highbury Financial Inc., a Delaware corporation, Aston Asset Management
LLC, a Delaware limited liability company (collectively, the “Purchaser”), ABN
AMRO Asset Management Holdings, Inc., a Delaware corporation , ABN AMRO
Investment Fund Services, Inc., a Delaware corporation , ABN AMRO Asset
Management, Inc., an Illinois corporation , Montag & Caldwell, Inc., a Georgia
corporation , Tamro Capital Partners LLC, a Delaware limited liability company ,
Veredus Asset Management LLC, a Kentucky limited liability company (“Veredus”),
and River Road Asset Management, LLC, a Delaware limited liability company .
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such term in the Purchase Agreement.
 
As a condition to Veredus entering into the Purchase Agreement, Purchaser and
Veredus hereby agree as follows:
 
1.    Notwithstanding Section 5.4 of the Purchase Agreement to the contrary,
Veredus shall not be restricted by such Section 5.4 from engaging in any and all
activities, business, investment or otherwise, provided that Veredus shall not,
directly or indirectly,: (i) advise, sub-advise, sponsor, or own a Mutual Fund
managed in a similar style to the Veredus Aggressive Growth Fund; or (ii) use or
permit the use of any Retained Names & Marks with respect to any Mutual Fund
(other than in connection with the Target Funds) until the earlier of (x) the
fifth anniversary of the Closing Date and (y) the date on which Veredus ceases
to sub-advise all Target Funds which it had previously advised as the result of
its termination as a subadvisor by the Purchaser or the board of trustees of
such Target Fund without reasonable cause.


2.    Notwithstanding Section 5.5 of the Purchase Agreement, Purchaser agrees
not to solicit or hire any employees of Veredus during the period commencing on
the date hereof and ending on the earlier of the fifth anniversary of the
Closing Date or the termination of the Purchase Agreement in accordance with its
terms.
 

--------------------------------------------------------------------------------




3.    Veredus shall not be subject to the obligations of Section 4.13 of the
Purchase Agreement.


4.    Notwithstanding Sections 4.10 and 5.6(a), Veredus, its Affiliates, owners,
directors and officers shall be permitted to purchase or sell an interest in
Veredus (a “Veredus Transaction”), regardless of whether such sale or purchase
results, or is deemed to result, in a “change of control” of Veredus and whether
structured as a sale or transfer of membership interests, a merger or otherwise;
provided that (x) the consummation of a Veredus Transaction does not (i) result
in the transfer (other than a deemed transfer) of any of the Acquired Assets,
(ii) result in the termination of any Investment Subadvisory Agreement to which
Veredus is a party or otherwise result in an inability of Veredus to serve as an
adviser of the Target Funds which it advises, at any time prior the first to
occur of the Closing and termination of the Purchase Agreement or a sub-adviser
of any such Target Funds following the Closing or (iii) otherwise result in the
inability of Veredus (or, to the extent applicable, the acquiring party) to
complete the transactions contemplated by, and comply with the provisions of the
Purchase Agreement and the Investment Subadvisory Agreement between Purchaser
and Veredus and (y) the acquiring party in the Veredus Transaction agrees in
writing with Purchaser that Veredus (and to the extent applicable, such
acquiring party) shall continue to be bound by the Purchase Agreement.
Furthermore, notwithstanding the provisions of Section 5.6(a), except as
otherwise required by law, the consummation of a Veredus Transaction which
complies with the provisos set forth in the preceding sentence shall not
constitute a basis for termination of the Investment Subadvisory Agreement to
which it will be a party or a breach thereunder.
 
This letter agreement shall constitute the binding and enforceable obligation of
Purchaser and Veredus and is not superseded or replaced by the terms of the
Purchase Agreement or any other agreement entered into in connection with the
Purchase Agreement. The provisions in this letter agreement shall be effective
upon the Effective Date and if the Closing does not occur for any reason, or the
Purchase Agreement is terminated in accordance with its terms, this letter
agreement shall also be automatically terminated contemporaneously therewith,
and shall be null and void and of no legal effect, such that neither party shall
have any obligations hereunder. This letter agreement shall be binding upon the
parties to this letter agreement and their successors and assigns; provided,
that this letter agreement shall automatically terminate in the event that (i)
any other Seller or Affiliate of any other Seller becomes the successor to
Veredus (other than a direct or indirect wholly owned subsidiary of Veredus),
(ii) any other Seller or any Affiliate of any other Seller becomes the owner of
in excess of 50% of the outstanding equity interests in Veredus or (iii) in the
event of any assignment hereof to any other Seller or Affiliate of any other
Seller.


This letter agreement shall be governed by the laws of the State of New York,
without regard to its conflicts of law rules.
 

--------------------------------------------------------------------------------




If the foregoing accurately reflects the agreement, please execute one copy of
this letter agreement and return it to us, whereupon this letter agreement shall
become a binding agreement between the parties.
 
VEREDUS ASSET MANAGEMENT LLC
 
By: /s/ James R. Jenkins
Name: James R. Jenkins
Title: Vice President and Chief Operating Officer

Acknowledged and Accepted:
 
ASTON ASSET MANAGEMENT LLC
 
By: Highbury Financial Inc.
Its: Managing Member
By: /s/ Richard S. Foote
Name: Richard S. Foote
Title: President and Chief Executive Officer
 
 
HIGHBURY FINANCIAL INC.
 
By:      /s/ Richard S. Foote

--------------------------------------------------------------------------------

Name: Richard S. Foote
Title:   President and Chief Executive Officer
 
Side Letter - Veredus / Non-Compete
 

--------------------------------------------------------------------------------



